Citation Nr: 0828532	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

6.  Entitlement to service connection for diabetic 
retinopathy, claimed as due to diabetes mellitus, type II.

7.  Entitlement to service connection for glaucoma, claimed 
as due to diabetes mellitus, type II.

8.  Entitlement to service connection for hypertension, 
claimed as due to diabetes mellitus, type II.

9.  Entitlement to service connection for coronary artery 
disease, claimed as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in January 2004, and a substantive appeal was received in 
January 2004.  The veteran testified at a RO hearing in 
January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2007, the RO issued a supplemental statement of 
the case with regard to the issues in appellate status.  In 
December 2007, the veteran responded to such supplemental 
statement of the case with a submission containing written 
argument in support of his claims and a travel Board hearing 
request.  Such request was made prior to certification to the 
Board.  A Remand is necessary to comply with such request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing in Houston, Texas.  Once 
the hearing is conducted, or in the event 
the veteran cancels his hearing request 
or otherwise fails to report, the case 
should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




